Fish, C. J.
(After stating the facts.) Under the first ad valorem tax act of this State (Acts 1852, p. 288) all returns of property for taxation were to be made in the county wherein the taxpayer resided. Our first code, after providing for returns to be made by banks and by railroad, insurance, and express companies, declared: “All other companies or persons taxed shall make their returns to the receiver of the respective counties where the persons reside or the office of the company is located, except in cases of mining companies and of persons who cultivate lands in counties not their residence.” Code of 1863, § 756. This provision has been incorporated in all of our subsequent codes, and appears in the Political Code of 1895, § 826. Basing the opinion upon this statutory provision, it was held, in County of Walton v. County of Morgan, 120 Ga. 548 (48 S. E. 243), that, in the absence of a statute to the contrary, personal property is to be returned where the owner resides; and that, except as to special provisions referred to in the opinion, section 826 is the only law of this State regulating the place where personal property is to be returned. This statute and decision relate to the taxable situs of personalty in respect to State and county taxation, and fix such situs in the county of the owner’s residence. There is no statute in this State fixing the taxable situs of vessels for State and county taxation elsewhere than in the county of the owner’s residence, but on the contrary section 15 of the general tax act for 1905 (Acts 1904, p. 26) declared: “that any person or company, resident of this State, who is the owner of a vessel or boat or water-craft of any description, shall answer under oath the number of vessels, boats, and other water-craft owned by them, and the value of each, and make returns of the same to the tax-receiver of the county of the residence of such persons or companies, and the same shall be taxed as other personal property is taxed.” A like provision appeared in the general tax acts for many previous years. This statute clearly fixed the taxable situs, in respect to State and county taxes, of all vessels, boats, or other water-craft owned by residents of this State, for the year 1905, in the county where the owner resided. In the absence of any statute to the contrary, we can not say that it was the intention of the legislature to fix the situs of vessels for municipal taxation at a place not within the county of the owner’s residence, where its situs is for State and county taxation. If *234Wright had resided during 1905 in a county of the State 'other than Glynn, it would he clearly inconsistent to say that the City of Brunswick could have taxed his interest in the vessel in question, but that it could not have been taxed for the benefit of the County of Glynn, although Brunswick is in and constitutes a part of that county. No power is given, expressly' or by necessary implication, to the City of Brunswick by its charter to tax vessels registered at the custom house in that city, where their owners dc not reside within the city limits. The only authority given to the city by its charter is general, that is, “to levy and collect a tax upon all taxable property within the limits of said city.” Acts 1872, p. 151, § 12; Acts 1889, pp. 1010, 1022. It has been decided by the Supreme Court of the United States that the place of enrollment of a vessel is irrelevant to the question of taxation; because the power of taxation of vessels depends either upon the actual domicile of the owner, or the situs of a permanent nature of the property within the taxing jurisdiction. Ayer & Lord Co. v. Kentucky, 202 U. S. 409 (26 Sup. Ct. 679, 50 L. ed. 1082, 6 Ann. Cas. 205). In Hooper v. Mayor &c. of Baltimore, 12 Md. 464, it was held: “A ship registered at the custom house in and sailing out of the port of Baltimore, owned by a bona fide and actual resident of Baltimore county [but not of the City of Baltimore], having his place of business as a merchant in the city, is not liable to pay taxes to the city for municipal purposes.”
In Cook v. Town of Port Fulton, 106 Ind. 170 (6 N. E. 321), it appeared that: “Under § 6293, R. S. 1881, all water-craft must be listed for taxation at the place of the owner’s residence, without regard to its actual situation. Two of the members of a firm owning water-craft resided in P., an incorporated town in this State, the property being kept in the harbor two miles beyond the town. The other partner resided in another town in the same county.” It was held, “that the property is subject to taxation by the town of P.”
Under a statute of New Jersey, personalty is taxable in the township, ward, or taxing district where the owner resides. It was held in American Mail Steamship Co. v. Crowell, 76 N. J. Law, 54 (68 Atl. 752) : “Vessels owned by a New Jersey corporation having its principal office in one county are not taxable in a municipality in another county, although registered pursuant to Act of *235Congress in the latter municipality-.” The same thing was decided in Shrewsbury v. Merchants Steamship Co., 76 N. J. Law, 407 (69 Atl. 958).
Our conclusion is that the judge erred in refusing to grant the injunction.

Judgment reversed.


All the Justices ' concur.